Citation Nr: 1507867	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1993 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for keratoderma of feet with tinea pedis and tinea unguium, and assigned an initial noncompensable disability rating.  The Veteran appealed the initial rating in this decision, and the RO increased the rating to 10 percent disabling in a September 2012 rating decision.  Since this was not a total grant of the benefit sought, the RO continued the appeal.  The Veteran perfected the appeal by a November 2012 Substantive Appeal (VA Form 9) and the matter is now before the Board.  

The issue of entitlement to service connection for idiopathic neuropathy as secondary to service-connected skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma has been raised by the record in a December 2014 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma affects less than five percent of his total body area and has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7806 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the service connection claim was filed in September 2009.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran currently has a 10 percent disability rating under DC 7806 for a skin disability to both of his feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under DC 7806 for dermatitis or eczema, where at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  For a 30 percent rating, 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas must be affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Initially, the Board determines DC 7806 to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed diseases in the Veteran's case (keratoderma, tinea pedis, tinea unguium, and erythrasma).  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used for these diagnoses.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7806, and it notes that amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at DC 7806.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DC 7800 to 7805).

In March 2009, the Veteran complained to a VA nurse that his feet were dry and sore.  Also during that month, the Veteran went to a VA emergency room with complaints of itchiness and a punctate rash.  A VA medical resident assessed his symptoms as tinea corporis that could be treated with ketoconzaeola cream, a topical agent for which he had a prescription.  On the same day, a VA physician noted the Veteran's complaints of pain in his heels and fungal nails, and the physician assessed the Veteran with onychomycosis (or tinea unguium) and prescribed medication for his disorder. 

The Veteran was afforded a VA examination in November 2009 for his bilateral feet where the Veteran stated that his tinea pedis spread from his skin to his toenails and the Veteran noted thickening and fissuring on the heels and corns and callouses.  The Board notes that the examiner did not review the Veteran's claims file, but did note and take into consideration the Veteran's self-reported history and symptoms.  The examiner noted that the Veteran used ketoconazole cream daily for approximately 2 months 2009 but that he ran out of this topical medication, and that he used propylene glycol/urea/lactic acid solution twice daily from April 2009 to August 2009 until he ran out.  The examiner noted soreness from thickened toenails, itching on the feet, and pain associated with fissuring as the symptoms, and that functional impairment from these disorders included avoiding prolonged walking or standing due to discomfort from fissures.  

The physical examination showed that the Veteran had thick, diffuse hyperkeratosis (keratoderma) with yellow color on both of his soles from the balls of the feet to the heels.  The examiner noted that there was shallow fissuring on the bilateral medial heels and that certain toe webs had maceration and fissuring.  Moreover, the Veteran's bilateral great toe nails had subungual hyperkeratosis, but there was no presence of corns or callouses on the feet, and the Veteran's hands, knees, and elbows were normal.  After conducting the physical examination, the examiner determined that no exposed skin (face, neck, hands) were affected by the skin disorders, and that only 4 percent of the Veteran's entire body was affected.  The examiner diagnosed the Veteran with keratoderma, tinea pedis, and tinea unguium. 

The record contains several lay statements from the Veteran, his wife, mother, and sister from October 2009 which relay his symptoms affecting his bilateral feet.  The statements contend that the Veteran's skin diseases on his feet have not cleared up since service and that the pain has gotten worse since service, that the pain affects his everyday life including not running or performing high impact exercises, and that his feet are dry, cracked, and have toenail fungus.  The Veteran's mother alleged that the prescription medications for these skin conditions have not helped.  His sister contended that she and the Veteran work at the same location, that she had noticed that he cannot walk or stand for long periods of time, and that the Veteran complained about his feet.  The Veteran alleged that his feet have gotten progressively worse since his entry into service, and that the pain had become almost unbearable.  

In his November 2012 VA Form 9, the Veteran alleged that his feet are exposed during the summer months, swimming, and other outdoor activities.  He further alleged that both of his feet were getting worse and that the affected skin accounts for at least 25 percent of his entire body.  Moreover, he alleged that he was offered immunosuppressive drugs to treat his skin disability, but that he declined to take them due to potential side effects.  He further stated that this disability had prevented him from maintaining substantial gainful activity.  He contended that he used pumice stones on his feet, that prolonged standing and walking can be debilitating, and that it was characterized by itching, pain, and soreness.  Furthermore, he alleged that he has 3 or 4 scars that are unstable or painful with frequent loss of covering of skin over the scar.  

The Veteran was afforded another VA examination in October 2014 in which an examiner reviewed the Veteran's claims file, conducted an in-person examination, and diagnosed him with tinea pedis, keratoderma of the feet, and erythrasma.  The examiner noted the Veteran's symptoms of thickening and fissuring on the heels, corns and calluses, and worsening of the symptoms to include increased irritation, itching, discomfort, and limits with walking.  The examiner also noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition and that he has had no other treatment in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner also relayed that the Veteran had not had any debilitation or non-debilitating episodes in the past 12 months.  

The examiner found that the skin disability affects less than 5 percent of the Veteran's skin of the entire body, and none of the exposed skin.  He noted that his tinea pedis had scale in moccasin distribution on both feet with minimal maceration between several toes.  Also, the Veteran's erythrasma was confirmed on several web spaces on both feet, and his keratoderma was located on the balls of the feet and heels which had thickened and cracked skin.  The examiner noted that the Veteran described numbness in his feet if he stands for a long period of time.  The examiner also noted that the skin disability has a functional impact on the Veteran's work at the post office as he spends a lot of time on his feet and needs to take occasional breaks due to foot pain or numbness.  The Board notes that the Veteran was diagnosed with idiopathic peripheral neuropathy in February 2012 for which he is not service-connected, and thus, his symptoms of leg numbness are better associated with that disorder than the current increased rating claim on appeal. 

In December 2014, the Veteran contended he had developed a social phobia because having a skin disease on his feet is a great burden to him due to the social stigma of having a visible skin disease.  He reported painful cracks, scarring, and soreness as due to pumice stone use on his feet, and he alleged that his symptoms present a daily struggle for prolonged walking and standing that have negative implications on his life at work and in his private and personal life.  

In addition to the aforementioned evidence, the record includes numerous VA medical treatment records in which the Veteran complained of symptoms of his feet and where he was prescribed topical medications.  Specifically, in March 2010, the Veteran was prescribed urea cream at 20 percent strength to apply daily to the affected areas.  An October 2010 VA medical record notes that the Veteran was using urea cream at 40 percent strength twice daily.  Likewise the Veteran was reported as using ammonium lactate at 12 percent strength and urea cream at 40 percent strength in June 2011.  The Veteran was also using these medications in September 2012 on a daily basis that showed improvement.  The Board notes that a May 2014 attending note, which is the latest VA medical evidence in the record apart from the October 2014 VA examination, reported that the Veteran was taking urea cream at 40 percent strength for his keratoderma disability.  

In light of the evidence stated above, the Board concludes that the Veteran's skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma warrants a 10 percent rating because it affects less than 5 percent of his total body area and has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Specifically, both of the VA examiners determined that the Veteran's skin disability affected less than 5 percent of his entire body area, and that it did not affect any exposed areas.  The Board acknowledges the Veteran's contention that his feet are exposed in the summer months and when he takes off his shoes; however, exposed areas are characterized as areas most likely exposed to visual consideration such as the face, neck, and hands.  Feet are not considered an exposed area for VA compensation purposes. 

Furthermore, the Board finds it significant that the record as a whole shows that the Veteran has only taken topical medication for this disability, albeit for a very long time.  In fact, the Veteran's stated in the November 2012 VA Form 9 that he was offered immunosuppressive drugs in the past, but that he declined.  Thus, the Board finds that the Veteran's skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma warrant a 10 percent rating under DC 7806. 

The Board acknowledges the Veteran's contention that the skin disability affects more than 20 percent of his entire body; however, the record as a whole does not support his contention, particularly in the light of the VA examiners' findings that this disability affects less than 5 percent of his entire body.  Moreover, there is no indication that it has affected at least 20 percent of the exposed areas, nor that he has used immunosuppressive drugs for at least six weeks.  Thus, the evidence does not support that he is entitled to a higher rating under Diagnostic Code 7806.

Therefore, as the preponderance of the evidence is against a rating in excess of 10 percent for a skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the provisions of 38 C.F.R. § 4.118, DC 7806, contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's disability which manifested with symptoms of itching, discomfort, irritation, and fissuring, among others.  While the rating criteria do not specifically discuss itching, the Board finds that such symptoms are considered by the rating criteria for corticosteroid or other systemic medication which would frequently be prescribed to alleviate such a symptom. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran that his skin condition has required him to be hospitalized at any time.  The Board finds it significant that the October 2014 VA examiner noted that the Veteran needs to take occasional breaks due to pain and numbness in his feet. While the Veteran stated in his November 2012 VA Form 9 and his December 2014 statement in support of his claim that the symptoms negatively impact his work, the Board believes that taking occasional breaks during the workday does not reasonably rise to a level of marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Additional Considerations

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notwithstanding the Veteran's contention in the November 2012 VA Form 9 that he is unable to maintain gainful employment due to his skin disability, the record reflects the Veteran is still working, as evidenced by the October 2009 statement from his sister, the October 2014 VA examiner's noting that he works as a custodian at a post office, and his December 2014 statement that his symptoms have negative implications on his life at work.  Therefore, while he may have difficulty working, the evidence has not shown that his service-connected skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma, precludes him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case. 

Moreover, the Board acknowledges the Veteran's allegation in his November 2012 VA Form 9 that he has three or four scars that are unstable or painful, and that include frequent loss of covering of skin over the scars.  The Veteran also alleged in a December 2014 statement in support of his claim that he has scarring due to pumice stone use on his feet.  However, the Board notes that apart from these two statements, the record is silent as to the presence of scars on the Veteran's feet that would indicate applications of the rating criteria for scars found in DC 7800 to 7805.  See 38 C.F.R. § 4.118, DC 7800-7805.  As previously stated, the Board concludes that the Veteran's disability picture best approximates the rating criteria found in DC 7806.  Of course, should competent medical evidence show more severe symptoms of his skin disability of bilateral feet, the Veteran is certainly free to file a claim for an increased rating for that disability.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.

The duty to assist was further satisfied by VA examinations in November 2009 and October 2014 during which examiners conducted physical examinations of the Veteran, reviewed the pertinent facts, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.







ORDER

Entitlement to a rating in excess of 10 percent for a skin disability of bilateral feet, to include keratoderma, tinea pedis, tinea unguium, and erythrasma is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


